Citation Nr: 0216705	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  01-08 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or by reason of being 
housebound due to service-connected disability.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel



INTRODUCTION

The veteran had active duty service from October 1968 to 
April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of August 2000, September 2000, and November 2000, which 
denied entitlement to special monthly compensation based on 
the need for regular aid and attendance or by reason of being 
housebound due to service-connected disability.


FINDINGS OF FACT

1.  The veteran has service connected disability from non-
Hodgkin's lymphoma, rated 100 percent disabling; diabetes 
mellitus with peripheral neuropathy, rated 20 percent 
disabling; hypertension, rated 10 percent disabling; and 
erectile dysfunction, rated noncompensable (but for which the 
veteran is in receipt of special monthly compensation based 
on loss of use of a creative organ).  

2.  The veteran is not blind or nearly blind, and he is not a 
patient in a nursing home because of mental or physical 
incapacity.

3.  The veteran is not bedridden or in need of the regular 
aid and attendance of another person due to his service-
connected disabilities.

4.  The veteran is not substantially confined to his dwelling 
and its immediate premises as a result of his service-
connected disabilities.



CONCLUSION OF LAW

The criteria for special monthly compensation by reason of 
being in need regular aid and attendance or of being 
housebound have not been met.  38 U.S.C.A. §§ 1114, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.350, 3.352 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to special monthly 
compensation based on need of regular aid and attendance due 
to his service-connected disabilities.  The Board, in 
accordance with the provisions of 38 U.S.C.A. § 7104 (West 
1991 & Supp. 2002), has reviewed and considered all of the 
evidence and material of record in the veteran's claims file.  
Based on its review of the relevant evidence in this matter, 
and for the following reasons and bases, it is the decision 
of the Board that the preponderance of the evidence is 
against the grant of entitlement to special monthly 
compensation based on the need for regular aid and attendance 
or being housebound.

Special monthly compensation is payable to a veteran by 
reason of being permanently bedridden or so helpless as to be 
in need of regular aid and attendance.  38 C.F.R. § 3.350(b) 
(2002).  The following factors will be accorded consideration 
in determining whether the veteran is in need of regular aid 
and attendance of another person:  the inability of the 
veteran to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
such aid; inability of the veteran to feed himself through 
the loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran form the 
hazards or dangers incident to his daily environment.  
38 C.F.R. § 3.352(a).  It is not required that all of the 
disabling conditions enumerated in 38 C.F.R. § 3.352(a) be 
found to exist before a favorable rating may be made.  The 
particular personal functions which the veteran is unable to 
perform should be considered in connection with his or her 
condition as a whole.  It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there is a constant need.  See 
Turco v. Brown, 9 Vet. App. 222 (1996).  "Bedridden" will 
be that condition which, through its essential character, 
actually requires that the claimant remain in bed.  The fact 
that a claimant has voluntarily taken to bed or that a 
physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will 
not suffice.  38 C.F.R. § 3.352(a) (2002).

The special monthly compensation provided by 38 U.S.C. 
1114(s) is payable where the veteran has a single service-
connected disability rated as 100 percent and, (1) has 
additional service-connected disability or disabilities 
independently ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems, or 
(2) is permanently housebound by reason of service-connected 
disability or disabilities.  This requirement is met when the 
veteran is substantially confined as a direct result of 
service-connected disabilities to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 C.F.R. 
§ 3.350(i)(2) (2002).

The veteran has service connected disabilities consisting of 
non-Hodgkin's lymphoma, rated 100 percent disabling; diabetes 
mellitus with peripheral neuropathy, rated 20 percent 
disabling; hypertension, rated 10 percent disabling; and 
erectile dysfunction, rated noncompensable.  

The veteran's claim of entitlement to special monthly 
compensation was received in June 2000.  Submitted with the 
claim was the report of an evaluation for aid and attendance 
provided by a VA nurse practitioner in April 2000.  This 
report noted that the veteran required assistance with taking 
daily medication (giving himself injections), dressing, and 
that he was unable to drive.  The diagnosis was non-Hodgkin's 
lymphoma.  

On a VA examination in July 2000, it was noted that the 
veteran was currently undergoing chemotherapy for non-
Hodgkin's lymphoma.  On examination, he had no abnormalities 
in his upper extremities.  He was able to move his arms in 
all directions without limitations or complaints.  In a 
supine position he was able to do straight leg raises 
bilaterally, flex his knees, and flex and extend his ankles 
without complaints.  In a standing position he was able to 
bend forward but he was not able to squat.  

A VA aid and attendance examination in August 2000 noted that 
the veteran complained of inability and difficulty walking 
due to lymphoma, degenerative knee, right elbow trauma, 
bilateral carpal tunnel syndrome, diabetes, chronic 
obstructive pulmonary disease, hypertension, depression, and 
sleep apnea.  On examination, his gait was limping.  He spent 
10 hours per night and 5 hours per day in bed or a recliner.  
He was unable to grip and do fine movements including button 
clothing due to numbness.  He was able to feed himself.  He 
had limitation of motion of the left thigh due to lymphoma.  
He had degeneration of the knees and neuropathy due to 
diabetes.  It was noted that he had multiple medical 
problems. He was able to ambulate only very short distances 
to due neuropathy and lymphoma of the left thigh.  He could 
only walk with a cane.  He left the home for personal needs 
or medical appointments, with a family member.  The diagnoses 
were large cell lymphoma, left thigh, still on chemotherapy; 
diabetes mellitus; hypertension; chronic obstructive 
pulmonary disease; degenerative joint disease; sleep apnea; 
carpal tunnel syndrome; depression; and anxiety.  

VA records show the veteran's hospitalization in September 
2000, for administration of chemotherapy.  It was noted that 
his lymphoma had persisted despite eight cycles of 
chemotherapy, and he was admitted for elected salvage 
chemotherapy (ESHAP).  On examination, there was no 
musculoskeletal weakness.  He tolerated the chemotherapy with 
no acute toxicity, specifically, without nausea, vomiting or 
mucositis.  He was discharged in very satisfactory condition 
with instructions to pursue activities and diet as tolerated.  

In October 2000, the veteran was hospitalized with rectal 
bleeding.  He denied any nausea or vomiting prior to 
admission.  He was found to have hemorrhoids.  However, he 
developed a neutropenic fever during the hospitalization.  
His hypertension and diabetes were noted to be stable.  He 
was discharged in stable condition.  

On a VA examination in November 2000, it was noted that the 
veteran was on chemotherapy, for which he came to that 
facility once a week.  He had recently been hospitalized for 
severe rectal bleeding.  He also had severe chronic 
obstructive pulmonary disease, non-insulin dependent diabetes 
mellitus, hypertension, and he walked with a cane due to left 
knee pain.  The examiner also reported that the veteran had 
limitation of range of motion in both wrists due to carpal 
tunnel syndrome, for which he wore wrist braces.  In a supine 
position, the veteran had difficulty with range of motion in 
his lower extremities, especially on the left side.  When 
standing, the veteran could bend forward fairly well, but had 
difficulty doing a squat maneuver.  The reported diagnoses 
were arterial hypertension, non-insulin dependent diabetes 
mellitus, chronic obstructive pulmonary disease, and large 
cell non-Hodgkin's lymphoma on treatment.

Subsequent outpatient treatment records show that in December 
2000, the veteran did not want to continue with the ESHAP, 
due to the complications.  Evaluations in connection with his 
multiple medical problems showed that his diabetes, 
hypertension, and non-Hodgkin's lymphoma were stable.  He 
also had multiple non-service connected disabilities, 
including chronic obstructive pulmonary disease, 
gastroenteritis reflux disorder, and lumbago.  An examination 
in March 2001 noted his gait to be intact.  In September 
2001, it was noted that he felt fine except for tiredness and 
a sleeping disorder.  In February 2002, he said he was active 
in boy scouts, and that although he was unable at times to 
follow through with commitments, his friends realized when he 
was tired.  

As can be seen, the veteran has multiple medical problems, 
including service-connected non-Hodgkin's lymphoma, diabetes 
mellitus with peripheral neuropathy, hypertension, and 
erectile dysfunction.  It must be emphasized that special 
monthly compensation must be based on service-connected 
disabilities alone; therefore, the need of regular aid and 
attendance must be due to service-connected disabilities.  
38 U.S.C.A. § 1114(l) (West 1991 & Supp. 2002).  Thus, any 
limitations due to disabilities such as carpal tunnel 
syndrome, lumbago, or chronic obstructive pulmonary disease 
may not be considered.  

The evidence does not indicate that he his unable to keep 
himself ordinarily clean and presentable, feed himself, or 
attend to the wants of nature, due to service-connected 
disabilities.  In this regard, although he has complained 
that he is unable to tie his shoes, there is no indication 
that such is due to a service-connected disability.  
Similarly, while some evidence suggests he cannot button his 
clothes, such has been attributed to carpal tunnel syndrome.  
His only special prosthetic or orthopedic appliance is a 
cane, which does not require frequent need of adjustment.  

The veteran has not asserted, nor does the evidence in the 
claims folder indicate, that the veteran is bedridden or 
unable to protect himself in his environment as a result of 
his service-connected disabilities.  

In addition, although his excursions outside his home are 
limited, the evidence does not show he is housebound; in 
fact, he is active in boy scouts, and apparently sees 
friends, although on a limited basis.  

The veteran has contended that he is entitled to special 
monthly compensation because he is tired and nauseous because 
of the chemotherapy he has been undergoing for non-Hodgkin's 
lymphoma, and he cannot drive an automobile.  However, the 
medical evidence does not show fatigue and nausea, to the 
extent that he is incapable of self-care.  The evidence does 
not show that he is currently undergoing chemotherapy, and 
the records contemporaneous with his multiple cycles of 
chemotherapy did not show debilitating side effects.  For 
instance, in September 2000, the veteran reported that he was 
not experiencing any side effects, and the examinations do 
not include any such complaints.  In addition, the inability 
to operate a motor vehicle, in and of itself, does not equate 
to being permanently bedridden or so helpless as to be in 
need of regular aid and attendance.  Similarly, it does not 
equate to being substantially confined to his dwelling and 
the immediate premises.

In summary, the evidence shows that the veteran's service-
connected disabilities do not render him bedridden, or unable 
to care for his daily personal needs or to protect himself 
from the hazards of daily living without assistance from 
others.  Nor does the evidence show that he is, in fact, 
housebound by reason of his service-connected disabilities 
alone.  Therefore, he does not qualify for special monthly 
compensation based on the need for regular aid and attendance 
of another person or by reason of being housebound due to 
disability.  As the preponderance of the evidence is against 
the veteran's claim, the benefit-of-the-doubt rule is 
inapplicable, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v.  Derwinski, 1 Vet.  App.  49 (1990).

II.  Applicability of and Compliance with VCAA

Generally, the Veterans Claims Assistance Act (VCAA) is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
Under VCAA, VA has the duty to notify a claimant of the 
evidence necessary to support the claim, to assist in the 
development of claim, and to notify a claimant of VA's 
inability to obtain certain evidence.  These duties are 
discussed in detail below.

The file shows that by RO correspondence, the rating 
decision, the statement of the case, a Board remand, and a 
supplemental statement of the case, the veteran has been 
informed of the evidence necessary to substantiate his claim, 
and of the respective obligations of the VA and him to obtain 
different types of evidence.  Pertinent identified medical 
records have been obtained.  There is no reasonable 
possibility that any additional assistance, including VA 
examination, would substantiate the claim.  The Board finds 
that the notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), and the related VA regulation, have been met.  
See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159); Quartuccio v. Principi, 16 
Vet.App. 183 (2002).  Moreover, because he has not identified 
or referred to any other potentially relevant evidence, and 
all records referred to were obtained, no purpose would be 
served by delaying adjudication of this case to further 
notify the veteran of the respective obligations of VA and 
the veteran to obtain different types of evidence.  See 
Wensch v. Principi, 15 Vet.App. 362 (2001).  

VA has a duty to notify the appellant and his representative, 
if any, of information and evidence needed to substantiate 
and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West Supp. 
2002).  In this case the veteran has been so notified by the 
November 2000 rating decision, and the February 2001 
Statement of the Case, and a letter from the RO dated in 
October 2001.

The veteran has been informed of the evidence needed to 
substantiate his claim and of the duties that the RO would 
undertake to assist him in developing his claim.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes that 
VA has complied with the VCAA notification requirements.

Under 38 C.F.R. § 3.159(b) (2002), VA's duty to assist in the 
development of claim includes the duty to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran.  The RO has obtained all 
relevant records identified by the veteran or otherwise 
evident from the claims folder.  In the RO's October 2001 
letter, the RO specifically advised the appellant that he 
could obtain private medical records and submit them to VA, 
or identify such records and request VA to obtain them.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has had several opportunities to identify sources of 
evidence, including the claim he filed, his Notice of 
Disagreement, his substantive appeal, and the statements 
filed on his behalf by his representative.  The RO has 
obtained treatment records identified by the veteran.  The 
veteran has not provided information concerning additional 
evidence -- such as the names of treatment providers, dates 
of treatment, or custodians of records, either private, 
Federal agency, or service related -- which has not been 
obtained.  In response to the RO's October 2001 letter, the 
veteran's representative informed the RO that the veteran had 
no additional evidence to submit in support of his claim for 
special monthly compensation.

Under 38 C.F.R. § 3.159(c)(4) (2002), VA must provide a 
medical examination or obtain a medical opinion in 
compensation claims when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.356(a) (2002).  The veteran has been 
afforded several VA examinations.  The Board finds that 
additional examinations are not necessary to make a decision 
on this claim, as the examinations already provided are 
adequate to assess the veteran's level of disability from his 
service-connected non-Hodgkin's lymphoma.

In this case, VA has satisfied its duty to notify the veteran 
of evidence necessary to substantiate his claim and to assist 
the veteran in obtaining records and providing medical 
examinations.  The revised regulation concerning VA's duty to 
notify claimants of inability to obtain records under the 
VCAA, 38 C.F.R. § 3.159(e) (2002), are applicable to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date.  See 66 Fed. Reg. 45,620 and 
45,631-45,632 (Aug. 29, 2001).  VA has not been unable to 
obtain any records identified by the veteran or otherwise 
identified in the claims file.  Therefore, VA has no duty to 
notify the veteran of inability to obtain evidence.



ORDER

The claim of entitlement to special monthly compensation by 
reason of being in need of aid and attendance of another 
person or by reason of being housebound is denied.


		
	K. D. HUDSON
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

